Citation Nr: 1410508	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-48 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a rectal disability, to include hemorrhoids and anal fissures.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held in December 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

In a July 2010 rating decision, the RO denied the Veteran's claims to establish service connection for (1) prostate cancer, (2) a low back disability, (3) a left hip disability, and (4) a "joint/muscle condition to include bilateral legs, arms, and knees."  The Veteran did not express disagreement with these determinations in a timely manner, and thus, those issues are not in appellate status.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). 

Characterization of the issue on appeal

In December 2009, the Veteran filed a claim to establish service connection for hemorrhoids.  This claim was accompanied by a January 2009 private treatment record from Dr. Frank showing diagnoses of anal fissures as well as external and internal hemorrhoids.  See a January 2009 private treatment record from Dr. Franko.  In light of these diagnoses which produce similar symptomatology, the Board has expanded and recharacterized the Veteran's initial claim as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.)  

Preliminary Note

The record reflects that the Veteran's original claims file was lost or destroyed, and this case is maintained in a rebuilt folder which was created when the Veteran filed the present claim.  Nevertheless, it appears that the evidentiary record pertinent to the present claim is intact, and a review of the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems did not reflect that any additional documents, not already physically in the file, are available.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran did not incur a rectal disability in service and the current rectal disabilities, to include anal fissures and internal and external hemorrhoid, were initially diagnosed decades after the Veteran's period of service and are otherwise unrelated to his period of service.  


CONCLUSION OF LAW

Service connection for a rectal disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A February 2010 letter satisfied the duty to notify provisions pertinent to claims brought under the theory of direct service connection, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Private treatment records from Drs. Franko, Ackerman, and Griffith, have been obtained and associated with the record.  The Veteran has identified post-service records concerning private treatment for hemorrhoids, to include at Broadway and Presbyterian Hospitals, and has asserted that he has all of the information necessary to obtain these records.  See the December 2011 hearing transcript at pages 5, 7, 8, and 11.  However, despite being provided several VA Forms 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) and instructed to complete and submit them to VA, he has not done so, and thus, VA cannot obtain these records under Federal law.  The United States Court of Appeals for Veteran's Claims (the Court) has held that, while VA has a significant duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim, it is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  VA's duty must be understood as a duty to assist the veteran in developing her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran has not had a VA examination specifically relating to his current claim.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-- "competent evidence," "evidence . . . indicat[ing]"," and "medical evidence"). 

However, the standards of McLendon are not met in this case.  While hemorrhoids have been diagnosed post-service, there is absolutely no credible evidence on file that these are of service origin or are otherwise etiologically related to service.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters, at 1278 (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  Neither is present here.  In this regard, the Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that a service event or illness caused a current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case there is no objective evidence of the in-service incurrence of a rectal disability or congruent symptoms.

In light of above, remanding the Veteran's claim in order to provide him with a VA examination and obtain a medical nexus opinion under the circumstances presented in this case would be a useless exercise resulting in unnecessary delay and expenditure of scarce VA medical and adjudicative resources.  The Court has cautioned that such remands are to be avoided.  Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting); see also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the service-connected elements that were lacking to substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service injury and to determine whether the Veteran's current disability is related to his military service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a), even if such is noted to be "chronic."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Analysis

Post-service medical evidence shows diagnoses of anal fissures as well as internal and external hemorrhoids, and the Veteran underwent a hemorrhoidectomy at Presbyterian Hospital in May 2011.  See a January 2009 treatment record from Dr. Franko, a May 2010 VA treatment record, and the December 2011 hearing transcript at page 8.  

The Veteran's service treatment records are devoid of any instance of complaints of or treatment for hemorrhoids or congruent symptoms.  Indeed, in a November 1967 report of medical history, the Veteran specifically denied experiencing piles and rectal disease, and the November 1967 separation examination reflects a normal clinical examination of his anus and rectum.  

Since the Veteran filed his claim to establish service connection for hemorrhoids in December 2009, he has asserted that he received in-service treatment for this disability in early 1968 - between the time of the November 1967 separation examination and his separation from service in February 1968.  Further, he has asserted that has experienced frequent and persistent flare-ups of hemorrhoids since the alleged initial onset in 1968.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993). 

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses regarding the points of controversy.  Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

For the reasons expressed below, the Board concludes that the probative weight of the Veteran's contentions concerning these matters is outweighed by the other competent and credible evidence of record.  

Initially, the Board notes that the Veteran is considered competent to report symptoms which he has experienced first-hand, such as pain, itching, and bleeding in his anus and rectum.  However, the Veteran is not considered competent to ascribe any such symptoms to medical specific diagnoses such as hemorrhoids and/or anal fissures.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Further, the Board notes that there is no evidence dated prior to the Veteran's December 2009 claim which references prior treatment for a rectal disability of any kind.  To the contrary, the January 2009 private treatment record from Dr. Franko reflects that a January 2006 colonoscopy was normal.  

In fact, the only evidence which alludes to pre-2009 symptoms associated with a rectal disability resonates from the Veteran and is not congruent with the other evidence of record, to include contemporaneous evidence.  Specifically, a May 2010 VA treatment record and the December 2011 transcript reflect the Veteran's report of undergoing an hemorrhoidectomy in 1968 at a private medical facility.  However, this is not supported by the evidence.  The record is devoid any private treatment records relating to this alleged surgery, and as noted above, although the Veteran identified these private records, he failed to provide VA with the information and permission necessary to obtain them.  It appears that the May 2010 report of the 1968 hemorrhoidectomy is not a recitation of medical fact based on review of the evidence, but rather, is the Veteran's unverified report of medical history as transcribed by a VA nurse practitioner.  The Court has held on a number of occasions that that a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In light of above, it is clear that the Veteran's assertions of in-service treatment for hemorrhoids, a 1968 hemorrhoidectomy, and frequent and persistent symptoms of a rectal disability since that time, are not supported by the record.  The Board is aware of the Court's holding Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), that lay evidence of past symptomatology may not be discarded by VA simply because of a lack of contemporaneous medical evidence.  However, while the Board has accepted the Veteran's statements of these past experiences to be competent evidence, in the present case, the probative weight of these statements is overcome by that of the remainder of the evidence of record which is devoid of instances of these symptoms and diagnoses at all times prior to January 2009, and thus, the statements are not found to be credible.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Concerning the Veteran's lay assertions that his rectal disabilities are the result of his service, the Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Here, the Veteran has consistently asserted that his rectal disability is the result of his service.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, the Veteran's various rectal disabilities are not conditions that can be causally-related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his current rectal disabilities do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  There is no other nexus evidence which is favorable to the Veteran's claim.  

The Board acknowledges that service connection may be established on the basis of chronicity and/or continuity of symptomatology under 38 C.F.R. § 3.303(b).  However, since the Veteran's rectal disabilities are not among the conditions recognized by VA as "chronic" under 38 C.F.R. § 3.309(a), further discussion on this point is unnecessary.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also, the service connection may be established under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) with a showing of frequent and persistent symptoms congruent with the current disabilities since service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).  The Board finds it pertinent that there were no complaints of symptoms congruent with a rectal disability during service, and to the contrary, the Veteran denied experiencing such symptoms on his November 1967 report of medical history.  Further, the Veteran's anus and rectum were evaluated as normal at separation.  The first medical of evidence showing a diagnosed rectal disability and/or symptomatology of such comes from the January 2009 private treatment record from Dr. Franko - more than 30 years after the Veteran's separation from service.  The evidentiary gap between the Veteran's active duty and the earliest medical evidence of a rectal disability weighs heavily against the Veteran's claim.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim to establish service connection for a rectal disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a rectal disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  

ORDER

Entitlement to service connection for a rectal disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


